377 F.2d 991
UNITED STATES of America, Appellee,v.Eddie Frank MARTIN, Appellant.
No. 11095.
United States Court of Appeals Fourth Circuit.
Argued May 30, 1967.
Decided June 2, 1967.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; John D. Butzner, Jr., Judge.
Ralph A. Elmore II, Richmond, Va. (Court-appointed counsel), for appellant.
Michael Morchower, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
The judgment below will be affirmed. See United States v. Kolakowski, 314 F. 2d 699 (4 Cir. 1963).


2
Affirmed.